Title: To George Washington from the Board of War, 30 May 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 30th 1780.

The board do themselves the honor to inclose to your Excellency, the proceedings of a General Court Martial, held at Philadelphia on the 19th instant, for the Trial of Capt. Coren, & Capt. Lieutenant Godfrey.
With respect to Capt. Coren, the board beg leave to transmit the proceedings of another Court Martial on a former occasion, conceiving it to be proper that Your Excellency should be informed of all the circumstances attending him. I have the honor to be with the highest respect Yr Excellency’s Most Obedt Hble Serv.

by ordrBen. Stoddert Secy

